        Case 1:20-cv-09119-PAE-JLC Document 59 Filed 05/10/21 Page 1 of 4




                      UNITED STATES DISTRICT COURT
            SOUTHERN DISTRICT OF NEW YORK (FOLEY SQUARE)
______________________________________________________________________________

ERIC ANDREW PEREZ,                                                         CASE NO. 1:20-cv-09119-PAE
          Plaintiff,

         vs.
                                                                           DEFENDANTS’ JOINT
EXPERIAN; EQUIFAX;                                                         STATUS REPORT
       TRANS UNION; VERIZON;
SEQUIUM ASSET SOLUTIONS;
FEDERAL TRADE COMMISSION;
and CITIBANK;
            Defendants.


         Pursuant to the Court’s Order dated April 26, 2021 [Doc. No. 56], Defendants Trans Union,

LLC (“Trans Union”), Experian Information Solutions, Inc. (“Experian”), Equifax Information

Services LLC (“Equifax”), New York SMSA Limited Partnership (d/b/a Verizon Wireless) and

Sequium Asset Solutions, LLC (“Sequium”)1 hereby submit this Joint Status Report.

         Defendants do not believe that settlement is feasible at this time and, therefore, do not

believe it is necessary for referral of this this matter to a Magistrate Judge or to the mediation

panel. For the reasons set forth in Sequium’s pre-motion letter dated March 15, 2021 [Doc. No.

40] and Equifax’s pre-motion letter dated March 22, 2021 [Doc. No. 42], Defendants believe that

this matter is appropriate for dismissal/judgment on the pleadings and anticipate moving forward

with the dispositive motion briefing schedule established by the Court on April 16, 2021 [Doc.

No. 55]. Defendants also do not agree to a reference of this matter to the Magistrate Judge for

purposes of trial.


1
  On January 6, 2021, the Court sua sponte dismissed the Federal Trade Commission [Doc. No. 11] and Citibank has
not yet appeared. Additionally, prior to the submission of this Status Report, Plaintiff unilaterally filed an unsolicited
correspondence with this Court – one of many that Plaintiff has filed – indicating (after explaining that he believes
invisible informants broke into his apartment and erased items from his hard drive and stole his mail) that he wishes
to have a conference with the Court and requesting clarification of the dispositive motion briefing schedule.

                                                  Page 1 of 4
     Case 1:20-cv-09119-PAE-JLC Document 59 Filed 05/10/21 Page 2 of 4




                                             Respectfully submitted,



Date: May 10, 2021                           s/Camille R. Nicodemus
                                             Camille R. Nicodemus, Esq.
                                             Schuckit & Associates, P.C.
                                             4545 Northwestern Drive
                                             Zionsville, IN 46077
                                             Telephone: (317) 363-2400
                                             Fax: (317) 363-2257
                                             E-Mail: cnicodemus@schuckitlaw.com

                                             Counsel for Defendant Trans Union, LLC


                                             s/Courtney Stieber (with consent)
                                             Courtney Stieber, Esq.
                                             Seyfarth Shaw LLP
                                             620 Eighth Avenue
                                             New York, NY 10001
                                             Telephone: (212) 218-5500
                                             Fax: (212) 218-5526
                                             E-Mail: cstieber@seyfarth.com

                                             Counsel for Defendant
                                             Equifax Information Services LLC


                                             McGIVNEY, KLUGER, CLARK &
                                             INTOCCIA, P.C.
                                             Howard A. Fried (with consent)
                                             Howard A. Fried, Esq. (HAF2114)
                                             80 Broad Street, 23rd Floor
                                             New York, NY 10004
                                             (212) 509-4420
                                             hfried@mkcilaw.us.com

                                             Counsel for Defendant
                                             NEW YORK SMSA LIMITED
                                             PARTNERSHIP, D/B/A VERIZON
                                             WIRELESS




                               Page 2 of 4
Case 1:20-cv-09119-PAE-JLC Document 59 Filed 05/10/21 Page 3 of 4




                                        s/Brendan H. Little (with consent)   )
                                        Brendan Hoffman Little
                                        Lippes Mathias Wexler Friedman LLP
                                        50 Fountain Plaza, Suite 1700
                                        Buffalo, NY 14202
                                        Telephone: (716) 853-5100
                                        E-Mail: blittle@lippes.com

                                        Counsel for Defendant
                                        Sequium Asset Solutions, LLC




                          Page 3 of 4
       Case 1:20-cv-09119-PAE-JLC Document 59 Filed 05/10/21 Page 4 of 4




                                 CERTIFICATE OF SERVICE

        The undersigned hereby certifies that a copy of the foregoing has been filed electronically

on the 10th day of May, 2021. Notice of this filing will be sent to the following parties by

operation of the Court’s electronic filing system. Parties may access this filing through the Court’s

electronic filing.

 Cealagh P. Fitzpatrick, Esq.                           Howard A. Fried, Esq.
 cfitzpatrick@jonesday.com                              hfried@mkcilaw.us.com
  Dean L. Pillarella, Esq.                              Courtney S. Stieber, Esq.
 dpillarella@mkcilaw.us.com                             cstieber@seyfarth.com
 Brendan H. Little, Esq.
 blittle@lippes.com

        The undersigned further certifies that a true copy of the foregoing was served on the

following parties via First Class, U.S. Mail, postage prepaid, on the 10th day of May, 2021,

properly addressed as follows:

 Pro Se Plaintiff
 Eric Andrew Perez
 421 8th Avenue, Unit #93
 New York, NY 10116




                                                          s/Camille R. Nicodemus
                                                          Camille R. Nicodemus, Esq.
                                                          Schuckit & Associates, P.C.
                                                          4545 Northwestern Drive
                                                          Zionsville, IN 46077
                                                          Telephone: (317) 363-2400
                                                          Fax: (317) 363-2257
                                                          E-Mail: cnicodemus@schuckitlaw.com

                                                          Counsel for Defendant Trans Union, LLC




                                          Page 4 of 4
